DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 61-90 are pending in the instant invention.  According to the In The Claims, filed July 1, 2022, claims 1-60 were cancelled and claims 61-90 were amended.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 17/212,425, filed March 25, 2021 and now US 11,180,473, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/081,011, filed September 21, 2020; and b) 63/000,815, filed March 27, 2020.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on July 1, 2022, is acknowledged: a) Group I - claims 61-85; and b) substituted imidazole of Formula Y-Z - pp. 37-38, Example 4, PX-07.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; L2 = -NR2-; and R1 = =O, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; and L2 = -NR2-, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on April 1, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on April 1, 2022, the instant Markush claim was restricted to substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; and L2 = -NR2-, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 1, 2022.
	Next, the inventor or joint inventor should further note that this invention contains claims 86-90, drawn to a nonelected invention, without traverse, in the reply filed on July 1, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 1, 2022.

	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed July 1, 2022.
	Thus, a second Office action and prosecution on the merits of claims 61-85 is contained within.

New Claim Objections

	Claim 61 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula Y-Z:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Y-Z
or a pharmaceutically acceptable salt thereof,
wherein:
	Z is Z1 or Z2;

	Z1 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	Z2 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	A1 is CR2;
	A2 is CR2;
	A3 is CR2;
	A4 is CR2;
	A5 is CR2;
	A6 is CR2;
	A7 is CR2;
	A8 is CR2;
	A9 is CR2;
	A10 is CR2;
	A11 is -NR2-;
	A12 is N;
	A13 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A14 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A15 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A16 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A17 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A18 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A19 is C, CR2, or N;
	A20 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A21 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A22 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A23 is C, CR2, or N;
	A24 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A25 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A26 is CR2, -C(R2)2-, or -NR2-;
	L1 is -O-;
	L2 is -NR2-;
	R1 is =O;

	each R2 is independently H, halogen, CN, NO2, =O, alkyl, alkenyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), C(O)O(alkenyl), C(O)O(alkynyl), C(O)O(aryl), NH2, OH, O(alkyl), O(alkenyl), O(alkynyl), OS(O)2alkyl, OS(O)2cycloalkyl, OS(O)2cycloalkenyl, OS(O)2aryl, OS(O)2heteroaryl, O(cycloalkyl), O(cycloalkenyl), O(aryl), O(heteroaryl), SH, S(alkyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(cycloalkenyl), S(aryl), S(heteroaryl), S(O)alkyl, S(O)cycloalkyl, S(O)cycloalkenyl, S(O)aryl, S(O)heteroaryl, S(O)2alkyl, S(O)2NH2, S(O)2cycloalkyl, S(O)2cycloalkenyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, cycloalkenyl, non-aromatic heterocyclyl, aryl, or heteroaryl;
	wherein each alkyl, C(O)O(alkyl), O(alkyl), OS(O)2alkyl, S(alkyl), S(O)alkyl, and S(O)2alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, NO2, alkylene, acyl, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, OH, O(alkyl), O(aryl), =O, SH, S(alkyl), S(O)2alkyl, cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl;
	wherein each alkylene substituent optionally and independently contains 1 or 2 heteroatoms;
	wherein each O(alkyl) substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group A substituents;

	wherein each O(aryl) substituent and aryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents; and
	wherein each non-aromatic heterocyclyl substituent and heteroaryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group C substituents;

	wherein each alkenyl, alkynyl, C(O)O(alkenyl), C(O)O(alkynyl), O(alkenyl), O(alkynyl), OS(O)2cycloalkyl, OS(O)2cycloalkenyl, O(cycloalkyl), O(cycloalkenyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(cycloalkenyl), S(O)cycloalkyl, S(O)cycloalkenyl, S(O)2cycloalkyl, S(O)2cycloalkenyl, cycloalkyl, and cycloalkenyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halogen, CN, NO2, alkyl, acyl, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, OH, O(alkyl), O(acyl), O(aryl), =O, SH, S(alkyl), S(O)2alkyl, cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl;
	wherein each alkyl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group D substituents;
	wherein each O(alkyl) substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group A substituents;
	wherein each aryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents; and
	wherein each O(aryl) substituent, non-aromatic heterocyclyl substituent, and heteroaryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group C substituents;

	wherein each C(O)O(aryl), OS(O)2aryl, OS(O)2heteroaryl, O(aryl), O(heteroaryl), S(heteroaryl), S(O)aryl, S(O)heteroaryl, S(O)2aryl, S(O)2heteroaryl, non-aromatic heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halogen, CN, NO2, alkyl, alkenyl, alkynyl, acyl, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, OH, O(alkyl), O(aryl), SH, S(alkyl), S(O)2alkyl, cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl;
	wherein each alkyl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group D substituents;
	wherein each O(alkyl) substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group A substituents;
	wherein each O(aryl) substituent and aryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents; and
	wherein each non-aromatic heterocyclyl substituent and heteroaryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group C substituents; and

	wherein each C(O)NH2, NH2, and S(O)2NH2 is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of alkyl, alkenyl, alkynyl, acyl, C(O)O(alkyl), C(O)O(alkenyl), C(O)O(alkynyl), S(O)2alkyl, S(O)2alkenyl, S(O)2alkynyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, cycloalkenyl, aryl, and heteroaryl;

	each Group A substituent is independently halogen or phenyl, wherein each phenyl is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents;
	each Group B substituent is independently halogen, CN, NO2, alkyl, or O(alkyl);
	each Group C substituent is independently halogen or alkyl; and
	each Group D substituent is independently halogen or O(alkyl).

	Appropriate correction is required.

	Claim 65 is objected to because of the following informalities: for clarity, the claim is dependent upon a rejected base claim.  Appropriate correction is required.

	Claim 68 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 67, or a pharmaceutically acceptable salt thereof, wherein R2 is optionally substituted C1-C6 alkyl.

	Appropriate correction is required.

	Claim 70 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 66, or a pharmaceutically acceptable salt thereof, wherein:

A14 is -NR2-;
R2 is optionally substituted C1-C6 alkyl; and
A15 is -C(O)-.

	Appropriate correction is required.

	Claim 73 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 72, or a pharmaceutically acceptable salt thereof, wherein R2 is optionally substituted C1-C6 alkyl.

	Appropriate correction is required.

	Claim 80 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 61, or a pharmaceutically acceptable salt thereof, wherein:

(i)	A13 is CR2;
	A14 is -NR2-;
	A15 is -C(O)-;
	A16 is CR2;
	A17 is CR2;
	A18 is CR2;
	A19 is C;
	A20 is -C(R2)2-;
	A21 is -O-;
	A22 is -C(R2)2-;
	A23 is C;
	A24 is CR2;
	A25 is CR2;
	A26 is C; and

	each R2 is independently H, halogen, =O, C1-C6 alkyl, acyl, C(O)OH, C(O)O(alkyl), NH2, OH, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl is unsubstituted; or

(ii)	A13 is CR2;
	A14 is -NR2-;
	A15 is -C(O)-;
	A16 is CR2;
	A17 is CR2;
	A18 is CR2;
	A19 is C;
	A20 is N;
	A21 is CR2;
	A22 is -NR2- or -O-;
	A23 is C;
	A24 is CR2;
	A25 is CR2;
	A26 is C; and

	each R2 is independently H, halogen, =O, C1-C6 alkyl, acyl, C(O)OH, C(O)O(alkyl), NH2, OH, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl is unsubstituted.

	Appropriate correction is required.

	Claim 81 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 80, or a pharmaceutically acceptable salt thereof, wherein each R2, except for the R2 of A14, is independently H.

	Appropriate correction is required.

	Claim 83 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 61, or a pharmaceutically acceptable salt thereof, wherein each R2 is independently H, halogen, =O, C1-C6 alkyl, acyl, C(O)OH, C(O)O(alkyl), NH2, OH, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl is optionally substituted.

	Appropriate correction is required.

	Claim 85 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 61, wherein the compound is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 61-64 and 66-84 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted imidazoles of the Formula Y-Z is improper, since the substituted imidazoles of the Formula Y-Z, as recited in claim 61, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted imidazoles of the Formula Y-Z to recite substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A3 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; and L1 = -O-, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the In The Claims, filed July 1, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624